 

US. DISTRICT COURT =KHA-OF N.Y,

File D

 

 

 

 

 

 

 

 

 

AQ 91 (Rev L/L 1) Criminal Complaint OCT i 2 2020
UNITED STATES DISTRICT COURT Jaz ocicck
for the John M. Domurad, Clerk : Plattsburgh
Northern District of New York
UNITED STATES OF AMERICA ) :
v. )
GRAIGORY BROWN, ) Case No. 8:20-MJ-487 (GLF)
)
)
)
)
Defendant )

CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief. On
or about the date(s) of September 27, 2020 through September 29, 2020 in the county of Franklin in the Northern

District of New York the defendant violated:

Code Section Offense Description
[8 ULS.C..§ [201 fe) The defendant and others did conspire to unlawfully and willfully

seize, confine. inveigle. decoy, kidnap, abduct and carry away and
hold for ransom and reward and otherwise, any person, and in
committing or in furtherance of the commission of the offense. did
willfully transport in foreign commerce such person.

This criminal complaint is based on these facts:

& Continued on the attached sheet, <= ~ a

Zé Giese a | ee
“Comptainant 's signature

Special Agent Tamara S. Deming. FBI

 

 

Printed name and title

Attested to by the affiant in accordance with Rule 4.1 of the Federal Rules of Criminal Procedure.

Date: October 2, 2020 : A
Sc bey ©

“Judge's signature

City and State: Plattsburgh, New York Hon. Gary L. Favro, U.S. Magistrate Judge

 

Printed name and title
AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

STATE OF NEW YORK )
COUNTY OF CLINTON ) S38;
CITY OF PLATTSBURGH )

I, Tamara S. Deming, being duly sworn, deposes and states:

1. I am a Special Agent with the Federal Bureau of Investigation (FBI)
and have been since September 2006 after completing New Agent Training at the
FBI Academy in Quantico, Virginia. I am assigned to the Plattsburgh Residence
Agency (RA) to investigate criminal matters within the jurisdiction of the FBI,
including corruption, drug trafficking organizations, money laundering,
financial crimes, extortion and other violent crimes.

2. As part of my current duties, I have become involved in an
investigation of a violation of Title 18, United States Code, Section 1201(c),
conspiracy to commit kidnapping. This affidavit is made in support of a criminal
complaint charging Graigory BROWN with a violation of Title 18, United States
Code, Section 1201l{c) (conspiracy to commit kidnapping). The statements in this
affidavit are based on information provided to me by other law enforcement
officers, investigative reports, and my investigation of this matter. I have
set forth only those facts that I believe are necessary to establish probable
cause to believe that Graigory BROWN has committed a violation of Title 18,
United States Code, Section 1201 (c).

The Kidnapping

3. On September 28, 2020, at approximately 6:20 a.m., New York State
Police were dispatched to a residence on State Route 95, Town of Moira, Franklin
County, New York, for a report of a burglary and welfare check on the residents
of that address. Upon arrival at the scene, troopers interviewed Witness-1 who

stated his parents, Victim-1 and Victim-2, lived at the residence. Witness-1
stated his father had not arrived at work that morning, which was odd, so
Witness-1 attempted to call him, but he was unable to get ahold of Victim-1 and
Victim-2. Witness-1 stated he went to his parents’ house and found-both their
vehicles parked at the residence, but the front door had been forced open. A
trooper observed the front door had been forcibly opened and the interior of
the residence was in disarray, specifically, the bed was unmade and a jar of
dog treats in the master bedroom had been tipped over in an otherwise neat home.
A trooper visually checked the residence but was unable to locate Victim-1 or
Victim-2.

4. An emergency geolocation of Victim-1's cell phone showed the phone
was near the intersection of State Route 37 and State Route 95 in the Town of
Bombay, New York on September 27, 2020 at approximately 10:54 p.m. A second
location point was identified at approximately 1:03 a.m. on September 28, 2020,
approximately 23.16 miles north of the cell phone tower located at 58 Biondo
Lane, North Bangor, New York. This would have placed Victim-1's cell phone in
Snye, Quebec, Canada, an area on the Canadian side of the Akwesasne Mohawk
Reservation. On September 28, 2020, at approximately 8:55 a.m., agents again
attempted to ping Victim-1's device but the records indicated that the device
was roaming outside the United States.

5. Law enforcement searched for video in the area of the Victims’
residence and located outside video footage from a location on State Route 95,
Moira. At approximately 10:30 p.m. on September 27, 2020, a vehicle can be
seen coming into view and stopping in front of the Victims’ residence. The
vehicle appears to be a pickup truck with running lights.

Communications with Witness-1

6. At approximately 9:30 a.m. on September 28, 2020, Witness-1 received
a phone call from phone number (438) 229-9669 and spoke with Victim-1 briefly.
Then a male (“Co-conspirator A”) took the phone and stated he had Victim-1 and
Victim-2 and that they wanted what Individual-1 owes them or in the alternative,

2
they wanted Individual-1.

7. At approximately 9:32 a.m., Witness-1 received a phone call from
Co-conspirator A, who stated he didn’t want Victim-1. and Victim-2, but that
they wanted Individual-1 because Individual-1 “has our stuff.” Co-conspirator
A demanded the return of 50 kilograms of cocaine or in the alternative, $3.5
million.

8. Based on my training, experience and knowledge of the case, in
this call, Co-conspirator A stated the organization wanted Individual-1
because they believed Individual-1 had stolen 50 kilograms of cocaine. In
reality, that 50 kilograms of cocaine had been previously seized by the Drug
Enforcement Administration (DEA). Co-conspirator A demanded the return of
the 50 kilograms of cocaine in exchange for the Victims, or if the 50
kilograms of cocaine were not available, the organization would accept the
value of the 50 kilograms of cocaine, namely $3.5 million, in exchange for
Victims’ safe return.

9. At approximately 12:11 p.m., Witness-1 received a phone call from
Co-conspirator A who advised that he had just checked on Victim-1 and Victim-2
and they were well. The male stated, “Bring me [(Indivduai-2] and it’s done
tonight.” Co-conspirator A also stated, “Get [Individual-1]; you’re fucking
gold..You get that prick, we’re fuckin’ golden. We’re done tonight.”

10. Based on my training, experience and knowledge of the case, in
this call, Co-conspirator A stated the organization wanted Individual-2 in
exchange for the Victims, again believing that Individual-l and Individual-2
had stolen the 50 kilograms of cocaine in the possession of DEA. Co-
conspirator A then said they preferred to exchange the Victims for
Individual-1.

11. At approximately 2:49 p.m., Witness-1 received another phone call
from Co-conspirator A, who told Witness~-1, “Get [Individual-1], it solves
everything..Grab [Indidivual-1]). I'll give you my number. When I hear you have

3
[Individual-1}], I'l] bring (Victim-1 and Victim-2)..I’11 send [Victim-2] back,
but I'm keeping [Victim-1]. [Victim-1} is staying here until you get
[Individual-1] or the stuff. .I need [(Individual-1] as leverage.”

12. Based on my training, experience and knowledge of the case, in this
call, Co-conspirator A stated that bringing him Individual-1 solves the
kidnapping. Co-conspirator A was concerned about Victim-2’s health issues, so
he agreed to release her, but made it clear he would keep Victim-1 until he had
Individual-1 or the cocaine because he had to use Individual-1 as leverage with
the organization.

13. At approximately 4:19 p.m., Witness-1 received another phone call
from Co-conspirator A, who wanted to know if Witness-1 had contacted the police.
At approximately 5:52 p.m., Witness-l1 received another phone call from Co-
conspirator A who stated he was worried the police were watching this phone, so
he would call from another phone.

14. Agents were able to receive a “proof of life” photograph of the
Victims wherein Victim-2 was seated in a chair and Victim-1 was standing next
to her. There were a number of trees in the background.

15. At approximately 8:43 p.m., Witness-1 received a text message from
phone number (438) 220-6168, stating, “Parents are sleeping. 12PM tomorrow trade
for [Individual-1].”

Return _of the Victims

16. Agents were able to geolocate phone number (438) 220-6168 to a house
in Snye, Quebec, Canada. On September 29, 2020, Canadian law enforcement
surrounded the residence in Snye. Co-conspirator B emerged from the house with
a phone in his hand, which Co-conspirator B threw into the bushes. Co~
conspirator B stated, “I’m just a messenger. I know the elderly couple is in
Montreal.”

17. Law enforcement in Canada was able to identify two additional phone
numbers involved in the kidnapping. On September 29, 2020, emergency

4
geolocation of those two phone numbers showed the phones were together at a
residence in the eastern townships of Quebec, Canada. At that residence, Surete
de Quebec were able to observe the same type of chair as the one in which
Victim-2 was sitting in the “proof of life” photograph. Additionally, the
‘residence had trees near it, consistent with the background of the “proof of
life” photograph.

18. Surete de Quebec entered and searched the home and located the
Victims. Canadian authorities arrested three males at the residence with the
Victims, Co-conspirators C, D, and E.

19. Victim-2 was interviewed and advised agents, in sum and substance,
that four people abducted her and Victim-1 from their home in Moira, New York
on the night of September 27, 2020. Two individuals forcefully entered their
home, while the other two remained in a vehicle outside. At some point, the
Victims had hoods or pillowcases placed over their heads. They were taken from
their residence to a vehicle that transported them to a river, where they were
placed in a boat. They were then transported to and held at the residence from
which they were rescued in Quebec’s eastern townships.

Investigation related to Graigory BROWN

20. During the course of witness interviews on September 28, 2020,
members of law enforcement learned from witnesses that Graigory BROWN had stated
that he knew where the Victims were. Law enforcement records list BROWN’s
telephone number as (518) 219-3145.

21. On September 29, 2020, the FBI, under exigent circumstances,
obtained the past 7 days of call detail records (CDRs) for phone number (518)
219-3145, a phone number belonging to BROWN. Among the CDR records was a report
providing distance to tower information, also referred to as a Round Trip Timing
report (RTT). The RTT report shows the distance between the cellphone and the
cellular tower and which of the 120 degree sectors around the cellular tower

the cellphone was located in when it connected to the tower. The FBI used a

5
software tool to map the cellular activity of BROWN’s cell phone using the RIT
report. A call to or from BROWN’s cell phone occurred on September 27, 2020 at
10:15:33 p.m. That call occurred within the 120 degree sector of the Victims’
residence. A call to or from BROWN’s cell phone occurred at 10:48:09 p.m.
within the 120 degree sector of Bombay. As stated above, Victim-1'‘s cellphone
pinged in the area of Bombay around the same time. Additionally, a license
plate reader in the area showed BROWN’s pickup truck, a blue 2016 Dodge Ram
2500 pickup truck with New York commercial registration 19304MJ, had been in
the area at the time of the kidnapping.

22. On September 29, 2020, law enforcement surveillance was able to
locate BROWN in Fort Covington, New York. BROWN was in a gold 2004 Nissan
Maxima and successfully evaded law enforcement surveillance. Law enforcement
located BROWN’s cell phone, with phone number (518) 219-3145, on the shoulder
of Foy Elder Road in Fort Covington approximately 10 minutes after BROWN evaded
them.

23. Law enforcement tracked the Nissan to Witness-2. On September 29,
2020, a trooper responded to Witness-2's residence and interviewed Witness-2.
While at the property, the trooper observed BROWN’s blue 2016 Dodge Ram 2500
pickup parked in the yard. Witness-2 stated BROWN left the pickup at his
residence and borrowed the 2004 Nissan Maxima.

24. BROWN'’s Dodge Ram was towed to SP Malone and secured inside for
forensic processing. BROWN’s Dodge Ram has running lights consistent with the
truck observed outside the Victims’ residence the night they were abducted, as
seen in the video. During a search of BROWN’s truck, agents recovered a
screwdriver that appears consistent with the item used to gain access to the
Victims’ home.

25. On October 1, 2020, law enforcement located BROWN and took him into
custody. BROWN was provided with his Miranda warnings, which he waived and
agreed to speak with agents. BROWN stated, in sum and substance, that he and

6
his co-conspirators originally planned to kidnap Individual-1, but determined
they could not successfully de so. BROWN then advised his co-conspirators that
he knew where the Victims lived. BROWN stated he drove himself and three co-
conspirators in his pickup truck to the Victims’ residence the night of
September 27, 2020, whereupon they kidnapped the Victims. BROWN stated the

group was armed with two firearms during the kidnapping.

Attested to by the affiant:

Ce CTs
D) mmvre C >_—
Tamara S, Beming
Special Agent
Federal Bureau of Investigation

I, the Honorable Gary L. Favro, United States Magistrate Judge, hereby acknowledge
that this affidavit was attested by the affiant by telephone on October 2, 2020 in
accordance with Rule 4.1 of the Federal Rules of Criminal Procedure.

Sut. Pare

Hon. Ga ry L AFavro
United States Magistrate Judge
Northern District of New York
